900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Joseph CASTELLANO, Plaintiff-Appellant,v.D.D. BROOKS;  W.M. Foulconer;  Director, Department ofCorrections, Defendants-Appellees.
No. 89-7224.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (C/A No. 89-661-AM).
Richard Joseph Castellano, appellant pro se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Richard Joseph Castellano appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  The district court ordered Castellano to pay a partial filing fee of $40.09, which equalled 15% of the deposits into his inmate account during the six months preceeding filing.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We note that Castellano contends that he did not receive a copy of the district court's order assessing the fee due to his transfer to another prison.  Because the dismissal was without prejudice, however, Castellano may refile his action within the period prescribed by the statute of limitations